Case 5:19-cr-00015-gwc Document 36 Filed 07/02/19 Page 1 of 1

U.S. DISTRICT COUR
DISTRICT OF VERTC
UNITED STATES DISTRICT COURT FILED
FOR THE
DISTRICT OF VERMONT 2019 JUL -2 PH 3:50
CLERK
UNITED STATES OF AMERICA, ) BY nm
) SEPUTY €L BEE
V. ) Case No. 5:19-cr-15
).
LOUIS MARGIOTTLI JR., )
)
Defendant. )
ORDER RE:

UNOPPOSED MOTION TO EXTEND MOTIONS’ DEADLINE

On or about July 2, 2019, counsel for Louis Margiotti Jr. filed an Unopposed Motion to
Extend the Motions' Deadline for forty-five (45) days.

Pursuant to 18 U.S.C. Section 3161(h)(7)(A), the Court finds that the ends of justice are
best served by granting an extension of time and outweigh the best interests of the Defendant and
the public in a speedy trial.

Accordingly, the Defendant's motion is granted. All motions are now due by August 16,
2019. It is further Ordered that the period of delay resulting from the extension of time shall be
excludable in computing the time in which the trial in this cause must commence pursuant to the
Speedy Trial Act and this District's Plan for Prompt Disposition of Criminal Cases. The time to
be excluded, as outlined above, shall commence on July 2, 2019, and shall continue through
August 16, 2019.

IT IS SO ORDERED.

Dated at Rutland, in the District of Vermont, this 2"4 day of July, 2019.

<j

Geoffrey W. Crawford, Chief Judge
United States District Court
